     Case 1:20-cv-11428-WGY Document 1 Filed 07/29/20 Page 1 of 16



                    UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MASSACHUSETTS
____________________________________
                                     )
FUSION TRADE, INC.                   )
d/b/a FUSION WORLDWIDE               )
                                     )
       Plaintiff,                    )
                                     )
v.                                   )  Civil Action No.
                                     )
NEWPOWER WORLDWIDE, LLC              )
                                     )
       Defendant.                    )
____________________________________)

                        COMPLAINT AND JURY DEMAND

                                     i. Introduction

       1.      The Plaintiff Fusion Trade, Inc. d/b/a Fusion Worldwide (“Fusion

Worldwide” or “Plaintiff”) brings this action for, among other things, trademark

infringement and unfair competition under federal law and the law of the Commonwealth

of Massachusetts.

       2.      Fusion Worldwide is the owner of federally registered trademarks for

SCOUT, which is used in connection with Fusion Worldwide’s proprietary inventory

management and sourcing computer database software platform. The SCOUT mark has

been used as part of Fusion Worldwide’s marketing materials for more than a decade

through the United States and in particular in Massachusetts.

       3.      The SCOUT marks are protected by United States Registration Nos.

6,056,295, 6,056,296 6,056,297, copies of which are attached as Exhibit A (hereinafter

referred to as “SCOUT mark”).
     Case 1:20-cv-11428-WGY Document 1 Filed 07/29/20 Page 2 of 16



        4.     In or about 2020, Fusion Worldwide learned that Defendant NewPower

Worldwide, LLC (“NewPower” or “Defendant”), a direct competitor of Fusion

Worldwide, was publicly marketing itself as having the identical proprietary inventory

management and sourcing computer database software platform which it called SCOUT.

Aside from using the SCOUT name, NewPower used a near identical SCOUT symbol.

NewPower’s marketing materials even used the “TM” logo next to its use of the SCOUT

mark, fraudulently suggesting that it possessed trademark rights in the SCOUT mark.

        5.     NewPower is owned and operated by Carleton Dufoe (“Mr. Dufoe”). For

approximately thirteen (13) years and through 2014, Mr. Dufoe worked at Fusion

Worldwide. For the final seven years of his time at Fusion Worldwide, Mr. Dufoe served

as Fusion’s Vice President of Sales. Through that work experience, Mr. Dufoe learned

and understood that value of the SCOUT mark and sought to co-opt it for the benefit of

his competitive venture.

        6.     NewPower’s use of the SCOUT mark is confusingly similar to Fusion

Worldwide’s validly registered trademarks. A copy of the Defendant’s confusingly

similar mark is attached as Exhibit B.

        7.     NewPower’s promotion and use of a confusingly similar mark threatens to

cause serious and irreparable injury to Fusion Worldwide. By and through this action,

Fusion Worldwide seeks injunctive relief, significant money damages, punitive damages

and attorneys’ fees to prevent NewPower’s knowing, intentional and unlawful acts of

trademark infringement, unfair competition, false designation of origin, and trademark

dilution.




                                            2
        Case 1:20-cv-11428-WGY Document 1 Filed 07/29/20 Page 3 of 16



                                        ii. Parties

         8.    Plaintiff Fusion Worldwide is a Massachusetts corporation which is in the

business of sourcing and supplying electronic components and finished products. Its

product portfolio includes CPUs, memory, storage media and devices, semiconductors,

passive components, and computers and peripherals. Fusion is headquartered in Boston

and has ten (10) offices spread across the Americas, Europe, the Middle East, Africa and

Asia.

         8.    Defendant NewPower is a New Hampshire limited liability company with

a principal place of business at 107 Northeastern Blvd, Nashua, NH 03062. NewPower

and Fusion Worldwide are direct competitors. According to NewPower’s website, found

on the internet at www.newpowerww.com:

               NewPower Worldwide is a leading global independent distributor
               of electronic components and finished goods. We provide a wide
               range of services to a substantial and diversified client base that
               includes some of the world’s largest OEMs, ODMs, EMS
               Providers, Military and Aerospace, Authorized Distributors and
               Global Service Facilities. Powered by SCOUT, our premier
               proprietary electronic component distribution software and
               delivering unmatched efficiency
               and security.

See Exhibit G (emphasis supplied).

                               iii. Jurisdiction and Venue

         9.    This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331

(federal question) and 1338 (trademark claims), and 15 U.S.C. § 1121 (Lanham Act).

         10.   Venue in this district is proper under 28 U.S.C. § 1391(b)(2) because the

infringing activity occurred and continues to occur in the District of Massachusetts.




                                             3
     Case 1:20-cv-11428-WGY Document 1 Filed 07/29/20 Page 4 of 16




                                 iv. Factual Background

       11.       Fusion Worldwide is the owner of United States Registration Nos.

6,056,295, 6,056,296 6,056,297 for the SCOUT marks. See Exhibit A. These

registrations became incontestable upon the fulfillment of the statutory requirements for

incontestability under Section 15 of the federal Lanham Act.

       12.       Fusion Worldwide has used the SCOUT mark continuously for over a

decade.

       13.       Fusion Worldwide has consistently and continuously used throughout the

United States the SCOUT marks in connection with its promotion and use of its

proprietary inventory management and sourcing computer database software platform.

       14.       Fusion’s marketing of its SCOUT software database over the past decade

has been substantial. By way of example only, Fusion Worldwide’s marketing materials

have declared:

       Our proprietary database SCOUT empowers Fusion Worldwide traders
       with the market information needed to confront any supply chain issue
       with speed and conviction. SCOUT allows Fusion Worldwide to operate a
       whole network of global offices and warehouses as one.

See Exhibit C.

       Our Quality Database, SCOUT, holds millions of digital photographs, die
       codes, manufacturer data sheets, PCNs, golden sample photos, and
       inspection records, all available to our inspectors worldwide as they
       inspect. This fully integrated system allows easy access to history, vendor
       performance ratings, and manufacturer information.

See Exhibit D.




                                             4
     Case 1:20-cv-11428-WGY Document 1 Filed 07/29/20 Page 5 of 16



                Our proprietary database Scout empowers Fusion Worldwide
                 traders with the market information needed to confront any supply
                 chain issue with speed and conviction.

                Single worldwide operating platform, enabling global coverage

                Extensive database of global sources and strong strategic vendor
                 relationships.

                This system provides product history and market trend analysis at
                 the touch of a keystroke, and allows Fusion Worldwide to operate a
                 whole network of global offices and warehouses as one.

See Exhibit E.

       Our proprietary database Scout empowers Fusion Worldwide traders with
       the market information needed to confront any supply chain issue with
       speed and conviction. This system provides product history and market
       trend analysis at the touch of a keystroke, and allows Fusion Worldwide to
       operate a whole network of global offices and warehouses as one. Scout is
       ever evolving and changing in response to the needs of our customers.

See Exhibit F.

       15.       Fusion Worldwide’s federal trademark protects its right to use the SCOUT

mark in the following categories:

       Inventory management in the field of electronic finished goods and
       electronic components; inventory management services for sourcing,
       requisition, procurement, inspection, shipment and delivery of electronic
       finished goods and electronic components; inventory management
       services for pricing history and trends, and business intelligence related to
       electronic finished goods and electronic components; inventory
       management for tracking customer requirements and correlating customer
       requirements with inventory information; inventory management for the
       selling and buying of electronic finished goods and electronic
       components; providing a web-based on-line portal featuring consumer-
       related information that provides customers their sales account
       information, order history and market history and trends, provides
       customers transportation logistics information in the nature of the current
       location of products on order, provides customer transportation logistics
       information in the nature of the current location of products on order,



                                              5
     Case 1:20-cv-11428-WGY Document 1 Filed 07/29/20 Page 6 of 16



        provides customer inventory management information and supply
        inventory information, provides customers pricing, sourcing, inspections
        and testing information and provides customer pricing, sourcing,
        inspections, and testing information, and provides customers
        communications and busines information, all in the field of electronic
        finished goods and electronic components.

See Exhibit A.

        16.      Over the course of the past decade, Fusion Worldwide’s active promotion

and marketing to customers, potential customers and its industry as a whole of its

proprietary SCOUT software database has been among the many ways that Fusion

Worldwide seeks to distinguish itself from the competition, like NewPower.

        17.       Indeed, Fusion Worldwide has spent hundreds of thousands of dollars

over the years fostering, developing, implementing and marketing the competitive

advantage gained by it through its exclusive and proprietary SCOUT software database.

        18.      As a result of these extensive efforts, the SCOUT mark has become well-

known to the industry in which Fusion Worldwide and NewPower compete as an

identifier of Fusion Worldwide’s high quality services. Customers and distributors have

come to associate the SCOUT marks with high-quality services provided through Fusion

Worldwide’s proprietary inventory management and sourcing computer database

software platform.

        19.      As a result of its continuous use, the SCOUT mark has become strong and

distinctive.

        20.      NewPower has been on constructive notice of the federal registration of

the SCOUT mark since United States Registration Nos. 6,056,295, 6,056,296 6,056,297




                                              6
     Case 1:20-cv-11428-WGY Document 1 Filed 07/29/20 Page 7 of 16



issued on May 19, 2020. NewPower has been on actual notice of the SCOUT mark for at

least a decade and during the time Mr. Dufoe worked for Fusion as its Sales Manager.

       21.    Upon information and belief, in or around 2020, NewPower began using a

confusingly similar mark, SCOUT, as shown on the attached Exhibit B, in connection

with its marketing of a confusingly similar inventory management and sourcing computer

database software platform which NewPower also called SCOUT.

       22.    In addition to its marketing materials, NewPower makes reference to its

confusingly similar SCOUT software platform on its website by claiming: “our premier

proprietary electronic component distribution software SCOUT provides unmatched

efficiency and security.” (emphasis supplied). See Exhibit G

(https://newpowerww.com/about-npww/)

       23.    The confusion is exacerbated by the similarity of services and goods

offered by Fusion Worldwide and NewPower, which are direct competitors.

       24.    Worse still, NewPower has marketed its SCOUT software database with a

logo which is near identical to Fusion’s federally protected SCOUT design mark. So as

to further mislead the public, NewPower has placed a “TM” symbol next to its use of the

SCOUT mark, falsely suggesting that NewPower possesses federally protected trademark

rights in the SCOUT mark.

       25.    On or about July 14, 2020, Fusion Worldwide, through its attorneys, sent a

letter to NewPower informing it of Fusion Worldwide’s trademark rights and federal

trademark registrations, and demanding that NewPower cease and desist from using the

SCOUT mark. NewPower refused.




                                           7
     Case 1:20-cv-11428-WGY Document 1 Filed 07/29/20 Page 8 of 16



       26.      NewPower’s unauthorized use of the SCOUT mark in the United States

in connection with the promotion of its alleged “premier proprietary electronic

component distribution software” irreparably injures the Plaintiff by falsely associating

Defendant and Defendant’s products and services with the Plaintiff and Plaintiff’s

products and services, thereby confusing customers and potential customers, and harming

the strong reputation associated with Fusion Worldwide and its products and services.

       27.      Over the course of the past three years, NewPower has engaged in a

series of unfair and deceptive acts and practices designed to harm Fusion Worldwide.

These activities include, but are not limited to:

                   a. During his employment with Fusion Worldwide, Mr. Dufoe

                       received a voicemail message on Fusion Worldwide’s voicemail

                       system left by Fusion Worldwide’s President. Mr. Dufoe

                       improperly retained a copy of the voicemail and then, years later,

                       NewPower republished that voicemail message to more than a

                       dozen then current Fusion Worldwide employees. NewPower’s

                       intent in publishing the voicemail message was to sow dissent and

                       undermine Fusion Worldwide.

                   b. In 2020, a representative of NewPower forwarded an email

                       message to Fusion Worldwide’s President purporting to be from

                       Fusion Worldwide’s then Vice President of Sales. NewPower

                       altered and doctored the email to state that the Vice President of

                       Sales was actively subverting Fusion Worldwide’s business.




                                              8
     Case 1:20-cv-11428-WGY Document 1 Filed 07/29/20 Page 9 of 16



                   c. A NewPower executive engaged with a Fusion Worldwide

                       employee who operated Fusion Worldwide’s warehouse in

                       Amsterdam. NewPower coordinated with this individual to supply

                       NewPower with confidential information about Fusion

                       Worldwide’s inventory. This practice went on for months before

                       Fusion Worldwide discovered the illicit activities.

                   d. Upon information and belief, NewPower obtained source code

                       from Fusion Worldwide’s proprietary inventory management and

                       sourcing computer database software platform and copied it for

                       purposes of building its own software platform, which it named

                       SCOUT.

                                    COUNT ONE
                       (Trademark Infringement in Violation of
                            Section 32 of the Lanham Act)
                                  (15 U.S.C. § 1114)

       28.     Fusion Worldwide repeats and realleges each allegation contained in the

preceding paragraphs as if fully set forth herein.

       29.     NewPower is using the SCOUT mark in connection with its marketing and

sale of its business’ use of an alleged proprietary electronic component distribution

software.

       30.     NewPower’s unauthorized use of the SCOUT mark constitutes trademark

infringement in violation of Section 32 of the Lanham Act, codified at 15 U.S.C. § 1114.

       31.     NewPower’s unauthorized use of the SCOUT mark was intended to cause,

has caused, is causing, and is likely to continue to cause confusion, or to cause mistake or

to deceive.



                                              9
    Case 1:20-cv-11428-WGY Document 1 Filed 07/29/20 Page 10 of 16



       32.     NewPower’s infringement has been willful, wanton, reckless, and in total

disregard of Fusion Worldwide’s rights.

       33.     NewPower’s acts are causing irreparable injury to Fusion Worldwide for

which there is no adequate remedy at law, and will continue to do so unless the

NewPower’s use of the SCOUT mark or any mark that is confusingly similar thereto is

enjoined by this Court.

       34.     By reasons of the foregoing, Fusion Worldwide has been damaged and is

entitled to injunctive relief and damages in an amount to be proven at trial.

                                    COUNT TWO
                  (Federal False Designation of Origin in Violation of
                           Section 43(a) of the Lanham Act)
                                  (15 U.S.C. § 1125)

       35.     Fusion Worldwide repeats and realleges each allegation contained in the

preceding paragraphs as if fully set forth herein.

       36.     NewPower’s unlawful acts constitute use in commerce.

       37.     NewPower has used and, upon information and belief, plans in the future

to use a mark confusingly similar to the SCOUT mark in connection with marketing and

sale of its business’ use of an alleged proprietary electronic component distribution

software in commerce, which is a false designation of origin that is likely to cause

confusion, or to cause mistake, or to deceive as to the affiliation, connection or

association of Defendant and Defendant’s products and services with Plaintiff and

Plaintiff’s products and services, all to the detriment and damage of the Plaintiff.

       38.     NewPower has engaged in unlawful acts that constitute a false designation

of origin, false and misleading description of fact, and false and misleading

representation of fact, which is likely to cause confusion, or to cause mistake, or to



                                             10
    Case 1:20-cv-11428-WGY Document 1 Filed 07/29/20 Page 11 of 16



deceive as to the affiliation, connection or association of Defendant with the Plaintiff or

as to the origin, sponsorship or approval of Defendant’s goods and services by the

Plaintiff, in violation of Section 43(a) of the Lanham Act, codified at 15 U.S.C. §

1125(a).

       39.     NewPower’s conduct as described above has been willful, wanton,

reckless, with full knowledge, and in total disregard of Fusion Worldwide’s rights.

       40.     NewPower’s acts are causing irreparable injury to Fusion Worldwide for

which there is no adequate remedy at law, and will continue to do so unless the

Defendant’s use of the SCOUT mark in the United States is enjoined by this Court.

       41.     By reasons of the foregoing, Fusion Worldwide has been damaged and is

entitled to injunctive relief and damages in an amount to be proven at trial.

                                 COUNT THREE
             (Trademark Infringement in Violation of Massachusetts Law)
                    (Massachusetts General Laws ch. 110H § 12)

       42.     Fusion Worldwide repeats and realleges each allegation contained in the

preceding paragraphs as if fully set forth herein.

       43.     NewPower is using, without authorization, the SCOUT mark without the

consent of the Plaintiff, in connection with the marketing and sale of its business’ use of

an alleged proprietary electronic component distribution software in the United States.

       44.     Such use is likely to cause confusion or mistake or to deceive as to the

source or origin of such services.

       45.     NewPower’s unauthorized use of the SCOUT mark, as described above,

constitutes trademark infringement in violation of M.G.L. c. 110H § 12.




                                             11
     Case 1:20-cv-11428-WGY Document 1 Filed 07/29/20 Page 12 of 16



       46.     NewPower’s unauthorized use of the SCOUT mark was intended to cause

confusion or mistake or to deceive.

       47.     NewPower’s unauthorized use of the SCOUT mark has caused, and is

likely to continue to cause, substantial and irreparable injury to the Plaintiff, unless

Defendant’s use of the SCOUT mark is immediately enjoined by this Court.

       48.     NewPower’s conduct as described above has been willful, wanton,

reckless, with full knowledge, and in violation of the rights of Plaintiff.

       49.     By reason of the foregoing, Fusion Worldwide has been damaged and is

entitled to injunctive relief and damages in an amount to be proven at trial.

                                      COUNT FOUR
                   (Trademark Dilution in Violation of Massachusetts Law)
                                  (M.G.L. c. 110H § 13)

       50.     Fusion Worldwide repeats and realleges each allegation contained in the

preceding paragraphs as if fully set forth herein.

       51.     NewPower’s unauthorized use of the SCOUT mark was intended to cause,

has caused, and is likely to continue to cause dilution of the distinctive quality of a mark.

       52.     Such unauthorized use of the SCOUT mark has caused, and is likely to

continue to cause, substantial and irreparable injury to Fusion Worldwide, unless the

NewPower’s use of the SCOUT mark is immediately enjoined by the Court.

       53.     NewPower’s conduct as described above has been willful, wanton,

reckless, with full knowledge, and in violation of Fusion Worldwide’s rights.

       54.     By reason of the foregoing, Fusion Worldwide has been damaged and is

entitled to immediate injunctive relief and damages in an amount to be proven at trial.




                                              12
    Case 1:20-cv-11428-WGY Document 1 Filed 07/29/20 Page 13 of 16



                                    COUNT FIVE
           (Unfair Competition in Violation of Massachusetts Common Law)

         55.   Fusion Worldwide repeats and realleges each allegation contained in the

preceding paragraphs as if fully set forth herein.

         56.   Fusion Worldwide owns and enjoys common law rights in its SCOUT

mark which are superior to any rights which NewPower may claim to any similar mark or

name.

         57.   NewPower’s unauthorized use of the SCOUT mark in connection with the

marketing and sale of its business’ use of an alleged proprietary electronic component

distribution software in the United States is being, and has been, committed in order to

capitalize on and misappropriate the Plaintiff’s valuable goodwill in its mark and name

that it created through continuous usage of its mark and name over the past decade.

         58.   NewPower’s unauthorized use of the SCOUT mark has and is likely to

continue to cause confusion or mistake or deception of consumers as to the origin of such

goods.

         59.   NewPower’s acts and conduct as set forth herein constitute unfair

competition and willful, unfair and deceptive acts or practices within Massachusetts, all

in violation of Massachusetts common law.

         60.   The Defendant and the Plaintiff are engaged in trade and commerce in

Massachusetts.

         61.   NewPower’s wrongful unfairly competing activities have intended to

cause, have caused and, unless enjoined by this Court, will continue to cause, irreparable

injury and other damage to the Plaintiff’s business, reputation and goodwill.




                                             13
    Case 1:20-cv-11428-WGY Document 1 Filed 07/29/20 Page 14 of 16



        62.    NewPower’s conduct as described above has been willful, wanton,

reckless, with full knowledge, and in violation of the rights of Fusion Worldwide.

        63.    As a result of NewPower’s acts alleged above, Fusion Worldwide is

entitled to damages in an amount to be proven at trial.

                                 COUNT SIX
        (Unfair Methods of Competition and Unfair and Deceptive Practices)
                             (M.G.L. c. 93A §§ 2, 11)

        64.    Fusion Worldwide repeats and realleges each allegation contained in the

preceding paragraphs as if fully set forth herein.

        65.    The Plaintiff and the Defendant are engaged in interstate trade or

commerce. Defendant’s marketing and sale of business’ use of an alleged proprietary

electronic component distribution software bearing the infringing mark has appeared in

Massachusetts, and the harm caused to Fusion Worldwide have occurred primarily in

Massachusetts.

        66.    NewPower’s activities identified in Paragraph 27 constitute knowing and

intentional unfair and deceptive acts and practices.

        67.    The acts complained of herein occurred primarily and substantially in

Massachusetts.

        68.    NewPower’s unauthorized use of the SCOUT mark in Massachusetts is,

and has been, committed in order to capitalize on and misappropriate Plaintiff’s valuable

goodwill in the SCOUT mark. The acts alleged herein constitute unfair methods of

competition and unfair and deceptive practices within the meaning of M.G.L. c. 93A

§ 11.




                                             14
     Case 1:20-cv-11428-WGY Document 1 Filed 07/29/20 Page 15 of 16



           69.    The Defendant’s unauthorized use of the SCOUT mark constitutes a per se

violation of M.G.L. c. 93A.

           70.    As a result of NewPower’s actions as alleged herein, Fusion Worldwide

has suffered and will continue to suffer a loss of money.

           71.    As a result of NewPower’s violation of Chapter 93A as alleged above,

Plaintiff is entitled to damages in an amount to be proven at trial, such amount to be

doubled or trebled, and an award of reasonable attorneys’ fees and costs as provided by

statute.

           WHEREFORE, Fusion Worldwide respectfully requests that the Court grant it the

following relief:

           1.     Enter a preliminary injunction preventing NewPower, its owners,

employees, agents, successors, assigns and all those in privity or acting in concert with it

from using, displaying, advertising, copying, imitating or infringing upon the Plaintiff’s

SCOUT marks, including by using or displaying the SCOUT or any mark confusingly

similar thereto, in any written or oral advertisements, displays, signs, package, sales

promotions, marketing materials, internet or in any other public communications in

connection with the promotion, sale or offers for sale of Defendant’s products or services

in the United States;

           2.     Order NewPower to account and pay over to Fusion Worldwide all gains,

profits and advantages derived from the use of the SCOUT mark pursuant to 15 U.S.C.

§ 1117, M.G.L. c. 110H § 12 and other applicable law;

           3.     Order NewPower to pay Plaintiff the damages which Plaintiff has

sustained by reason of the conduct alleged herein;




                                             15
    Case 1:20-cv-11428-WGY Document 1 Filed 07/29/20 Page 16 of 16



       4.      Order NewPower to pay damages totaling three times the compensatory

damages for its willful and intentional misconduct as provided for in 15 U.S.C. § 117,

M.G.L. c. 93A and other applicable law;

       5.      Order NewPower to pay the prejudgment interest and cost of this action;

       6.      Order NewPower to pay Plaintiff’s attorneys’ fees as provided by M.G.L.

c. 93A and other applicable law; and

       7.      Grant such other and further relief as is just and proper.

                                 DEMAND FOR JURY TRIAL

               Fusion Worldwide, Inc. demands a trial by jury on all claims so triable.


                                    Respectfully submitted,

                                    FUSION WORLDWIDE, INC.

                                    By Its Attorneys,


                                      s/ David H. Rich
                                    David H. Rich (BBO #634275)
                                    Christian G. Kiely (BBO #684308)
                                    Todd & Weld LLP
                                    1 Federal Street, 27th Floor
                                    Boston, MA 02110
                                    (617) 720-2626
                                    drich@toddweld.com
                                    ckiely@toddweld.com


Dated: July 29, 2020




                                             16
